UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Immigrant Defense Project et al.,                                                7/2/2021

                                Plaintiffs,
                                                            1:20-cv-10660 (SDA)
                    -against-
                                                            ORDER
 United States Immigration and Customs
 Enforcement,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Following review of the parties’ submissions at ECF Nos. 39, 41, 43 and 45, the Court

hereby ORDERS, as follows:

       1.      During the months of July and August 2021, Defendant shall review and process

documents at a rate of 800 pages per month.

       2.      Beginning with the month of September 2021, Defendant shall review and process

documents at a rate of 900 pages per month.

       3.      Defendant shall review and process documents according to the folder-based

prioritization scheme set forth in Defendant’s status update at ECF No. 45.

       4.      Beginning on August 2, 2021, and on the first day of each month thereafter (or,

where the first day of the month is not a business day, on the following business day), Defendant

shall (a) produce to Plaintiffs responsive documents processed during the prior month; and (b)

file with the Court a status update setting forth (i) a count of document pages processed (A) since

Defendants’ prior status update and (B) in total; (ii) a count of document pages produced (A)
since Defendants’ prior status update and (B) in total; and (iii) a count of document pages

remaining to be processed.

SO ORDERED.

Dated:   New York, New York
         July 2, 2021

                                             ______________________________
                                             STEWART D. AARON
                                             United States Magistrate Judge




                                            2
